Citation Nr: 1626985	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO, in pertinent part, denied the benefits sought on appeal. 

In August 2009, the Veteran presented testimony in support of his appeal to a Decision Review Officer (DRO); a transcript of the hearing has been associated with the electronic (i.e. paperless) record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is not currently shown to have a currently diagnosed disability that constitutes a residual of frostbite of the feet.


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite of the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre- adjudication notice by letter dated in March 2008.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examination, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been associated with the electronic record.   

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for residuals of frostbite of the feet is not warranted.  

The Board finds that the evidence of record fails to document a current disorder of the feet that is attributable to the Veteran's service, to include frostbite injury.  The Veteran's service treatment records are negative for complaints or treatment for frostbite.  Notably, the Veteran denied any foot troubles on his November 1958 separation report of medical history.  The corresponding physical examination was similarly negative.  

Post-service treatment records, including private medical records and the April 2013 report of VA examination, were also negative for the claimed condition.  In fact, the Veteran informed the VA examiner that he had no present foot complaints since 1970.  In an April 2014 VA addendum opinion, after previously indicating that the Veteran had been diagnosed with frostbite in 1955, the examiner clarified that there was no available medical information to support the diagnosis of a frostbite injury or sequalae of the same.  Logically it follows that osteoarthritis of the bilateral feet discovered on examination in 2013 was not considered sequalae of frostbite injury.  The examiner found that the service treatment records were entirely silent for any complaints or treatment for frostbite, to include the separation examination and self-reported history.  The examiner further commented that post-service records were also silent for any complaints of or treatment for frost bite injuries.  The Board notes that the Veteran has not presented any other medical evidence suggesting either that his osteoarthritis is related to service or that he currently has a separate diagnosis of the feet linked to frostbite.

Through statements and testimony, the Veteran asserted that during his basic training he was stationed at Sampson Air Force Base (AFB).  He indicated that it was brutally cold and windy at Sampson AFB and that after a 12-hour rubbish detail with improper footwear, he sustained frostbite to both his feet.  He further indicated that he went to the dispensary and was told that he probably had frostbite, but there was nothing that could be done for the condition and it would eventually go away.  He stated that he has had problems with his feet all his life, especially when he went out in the cold, he experienced a numbing sensation and that when his feet warmed back up, he had tingling and aching in his feet.  In support of his claim, the Veteran submitted a copy of The Roll Call, a newsletter of the Sampson AFB Veterans Association, containing excerpts of members stationed at Sampson AFB in the 1950s who recalled below zero temperatures and strong winds blowing across the lake. 

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current and chronic diagnosed disability.  To the extent that the Veteran testified to bilateral foot pain, despite denying any current foot complaints on examination in 2013, the Board notes that when determining whether there is a current disability, pain alone is not sufficient.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain or numbness/tingling can be attributed, there is no basis to find residuals of frostbite of the feet for which service connection may be granted.  In the absence of proof of residuals of frostbite of the feet, there is no valid claim for service connection.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed residuals of frostbite of the feet have not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for residuals of frostbite of the feet must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for residuals of frostbite of the feet is denied. 


____________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


